 



EXECUTION COPY
Amendment to
Key Executive Separation Agreement
     This Amendment to the Key Executive Separation Agreement (the “Agreement”),
dated as of September 6, 2005, by and between The Bisys Group, Inc. (the
“Company”) and Bruce Dalziel (the “Executive”) is effective as of May 31, 2007
(the “Effective Date”).
     WHEREAS, the Company has determined that it is in the best interests of the
Company and its stockholders that the Agreement should be amended as set forth
herein;
     NOW, THEREFORE, the Agreement is hereby amended as follows:

1.   Section 8 of the Agreement is amended in its entirety to read as follows:

  8.   Additional Payment         If any of the payments or benefits received or
to be received by the Executive (whether pursuant to the terms of the Separation
Agreement or any other plan, arrangement or agreement (all such payments and
benefits, excluding the Gross-Up Payment, being hereinafter referred to as the
“Total Payments”)) will be subject to any excise tax imposed under Section 4999
of the Internal Revenue Code of 1986, as amended (the “Excise Tax”), the Company
shall pay to the Executive an additional amount (the “Gross Up Payment”) such
that the net amount retained by the Executive, after deduction of any Excise Tax
on the Total Payments and any federal, state and local income and employment
taxes and Excise Tax upon the Gross-Up Payment, and after taking into account
the phase out of itemized deductions and personal exemptions attributable to the
Gross-Up Payment, shall be equal to the Total Payments. Notwithstanding the
foregoing, the amount of the Gross-Up Payment together with the aggregate
parachute payments (as such term is defined below) payable to Executive shall
not exceed $3.5 million in the aggregate, based on the after tax cost to the
Company of providing such benefits.         For purposes of determining whether
any of the Total Payments will be subject to the Excise Tax and the amount of
such Excise Tax, (a) all of the Total Payments shall be treated as “parachute
payments” (within the meaning of Section 280G(b)(2) of the Code) unless the
Company determines in good faith that such payments or benefits (in whole or in
part) do not constitute parachute payments, (b) all “excess parachute payments”
within the meaning of Section 280G(b)(l) of the Code shall be treated as subject
to the Excise Tax unless the Company determines in good faith that such excess
parachute payments (in whole or in part) represent reasonable compensation for
services actually rendered (within the meaning of Section 280G(b)(4)(B) of the
Code) in excess of the Base

1



--------------------------------------------------------------------------------



 



      Amount allocable to such reasonable compensation, or are otherwise not
subject to the Excise Tax, and (c) the value of any noncash benefits or any
deferred payment or benefit shall be determined by the Company and its advisors
in accordance with the principles of Sections 280G(d)(3) and (4) of the Code.
For purposes of determining the amount of the Gross-Up Payment, the Executive
shall be deemed to pay federal income tax at the highest marginal rate of
federal income taxation in the calendar year in which the Gross-Up Payment is to
be made and state and local income taxes at the highest marginal rate of
taxation in the state and locality of the Executive’s residence on the date of
termination of the Executive’s employment (or if the Executive’s employment is
not terminated, then the date on which the Gross-Up Payment is calculated for
purposes of this Section 8), net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes.    
    In the event that the Excise Tax is finally determined to be less than the
amount taken into account hereunder in calculating the Gross-Up Payment, the
Executive shall repay to the Company, within five (5) business days following
the time that the amount of such reduction in the Excise Tax is finally
determined, the portion of the Gross-Up Payment attributable to such reduction
plus that portion of the Gross-Up Payment attributable to the Excise Tax and
federal, state and local income and employment taxes imposed on the Gross-Up
Payment being repaid by the Executive, to the extent that such repayment results
in a reduction in the Excise Tax and a dollar-for-dollar reduction in the
Executive’s taxable income and wages for purposes of federal, state and local
income and employment taxes, plus interest on the amount of such repayment at
120% of the rate provided in Section 1274(b)(2)(B) of the Code. In the event
that the Excise Tax is determined to exceed the amount taken into account
hereunder in calculating the Gross-Up Payment (including by reason of any
payment the existence or amount of which cannot be determined at the time of the
Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess (plus any interest, penalties or additions payable by the
Executive with respect to such excess) within five (5) business days following
the time that the amount of such excess is finally determined. The Executive and
the Company shall each reasonably cooperate with the other in connection with
any administrative or judicial proceedings concerning the existence or amount of
liability for Excise Tax with respect to the Total Payments.         Except as
modified hereby, the Agreement shall remain in full force and effect.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the authorized representative of the Company and the
Executive have executed this Amendment to the Key Executive Separation
Agreement, effective as of the Effective Date.

            THE BISYS GROUP, INC.
      By:   /s/ Robert J. Casale         Robert J. Casale        Interim
President and CEO     

                  /s/ Bruce Dalziel       BRUCE DALZIEL           

3